Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in this Current Report on Form 8-K/A and in the Forms S-8 (File Nos. 333-172016 and 333-184968) of Park Sterling Corporation of our report dated March 30, 2012, relating to the consolidated statements of financial condition of Citizens South Banking Corporation and subsidiaries as of December 31, 2011 and 2010, and the related consolidated statements of operations, changes in shareholders’ equity, and cash flows for each of the years in the three-year period ended December 31, 2011, included in Citizens South Banking Corporation's Annual Report on Form10-K for the year ended December31, 2011, which is filed with the Securities and Exchange Commission. /s/ Cherry Bekaert & Holland, L.L.P. Charlotte, North Carolina December 14, 2012
